EXHIBIT 10.1

AMENDED STANDSTILL AGREEMENT

AGREEMENT made as of this 13th day of November, 2007, by and between Hillside
Capital Incorporated (“Hillside”), a Delaware corporation, and Ampex
Corporation, a Delaware corporation, and the Ampex Group1 (Ampex Corporation and
the Ampex Group, collectively, “Ampex,” and, together with Hillside, the
“Parties”).

WHEREAS, Ampex (i) requested on July 5, 2007 that Hillside fund the July 13,
2007 Required Contribution, which Required Contribution Hillside paid on
July 13, 2007, and (ii) did not make the Required Contributions due on
September 14, 2007 or October 15, 2007, which Required Contribution Hillside
paid on September 14, 2007 and October 12, 2007, respectively;

WHEREAS, on July 13, 2007, Hillside officially notified Ampex by letter that
Ampex was in default in the performance of its obligations pursuant to the
Agreement (the “Default Notice”) and further notified Ampex that if it failed to
cure its alleged breach of this obligation within ten days of delivery of the
Default Notice, Hillside would thereafter be entitled to declare an event of
default with respect to the Notes pursuant to section 3.4(c) of the Agreement
(“Event of Default”);

WHEREAS, Ampex disputes that an Event of Default has occurred;

WHEREAS, Hillside is prepared to exercise its remedies pursuant to the
Agreement, including but not limited to accelerating the Notes, and is prepared
to commence litigation against Ampex immediately for breach of the Agreement and
other causes of action;

WHEREAS, Hillside and Ampex previously entered into a Standstill Agreement on
September 12, 2007 (the “Original Standstill Agreement”), which Original
Standstill Agreement remains in force and effect through and including
November 15, 2007; and

WHEREAS, the Parties desire to maintain the status quo for a limited time to
permit the Parties to negotiate a restructuring plan.

NOW, THEREFORE, the Parties hereby agree that:

 

  1. This Agreement shall be in force and effect from the date of execution
through January 15, 2008, unless (a) terminated by the Parties or (b) extended
by the Parties as provided herein (as may be modified as provided herein or on
written agreement of the Parties, the “Amended Standstill Period”).

 

  2. During the Amended Standstill Period, the Parties shall negotiate in good
faith to document the restructuring of the Notes.

--------------------------------------------------------------------------------

1

Capitalized terms used herein but not otherwise defined are shall have the
meanings ascribed to such terms in the certain agreement among Hillside and
Ampex, among others, dated December 1, 1994 (the “Hillside-Ampex Agreement”).



--------------------------------------------------------------------------------

  3. As long as the Amended Standstill Period has not been terminated, Hillside
will make any Required Contributions due during the Amended Standstill Period.

 

  4. All interest and principal payments that become due on the Notes during the
Amended Standstill Period shall be deferred during the Amended Standstill
Period. For the avoidance of doubt, all interest and principal payments deferred
during the Amended Standstill Period will be payable in cash at the earlier of
the execution of the definitive agreements or expiration of the Amended
Standstill Period.

 

  5. Hillside will not declare an Event of Default for Ampex’s failure to cure
the July 13, 2007 Default Notice and will not provide notices of event of
default for failure by Ampex to make the Required Contributions made by Hillside
during the Amended Standstill Period as long as the Amended Standstill Period
remains in effect.

 

  6. During the Amended Standstill Period, Ampex shall not directly or
indirectly engage in, obtain Board approval, agree to or consummate any
transaction outside the ordinary course of its business (other than the
restructuring contemplated herein). Except as provided in paragraph 9 of this
Agreement, absent the prior written consent of Hillside, Ampex is prohibited
from taking any action outside of the ordinary course of its business during the
Amended Standstill Period, including, but not limited to, (i) incurring
additional debt, (ii) refinancing existing debt, (iii) granting or suffering
liens or security interests (other than those that exist on the date hereof),
(iv) transferring, encumbering, leasing, licensing, or selling any assets,
(v) authorizing or paying any dividends or distributions of any assets or
property to holders of equity in Ampex, (vi) entering into or amending and
agreement with a subsidiary or an affiliate of Ampex; (vii) entering into or
amending any employment contract or establishing or amending any severance,
retention, bonus or similar program, (viii) entering into or amending any
material contract for consulting, advisory or banking services, or (ix) taking
any other action that could negatively affect Hillside’s position as a creditor.
For the avoidance of doubt, ordinary course, arm’s length licensing of Ampex’s
intellectual property to unaffiliated third parties is not prohibited by this
Agreement.

 

  7. Ampex shall provide such financial information as may be reasonably
requested by Hillside, including without limitation a weekly cash report showing
the Company’s current cash position by legal entity.

 

  8. During the Amended Standstill Period, Ampex shall provide Hillside and its
advisors/consultants reasonable access to documentation and persons requested by
Hillside and its advisors/consultants and shall provide reasonable cooperation
to Hillside to investigate Ampex’s financial condition and, where appropriate,
develop operational, financial and other strategies.



--------------------------------------------------------------------------------

  9. Ampex has advised Hillside of its intent to engage Commercial Strategy,
LLC, as a consultant, at Ampex’s expense; such engagement shall continue during
the Amended Standstill Period.

 

 

10.

Hillside may terminate the Amended Standstill Period at any time if, in the sole
judgment of Hillside, the Parties have stopped making progress toward a
definitive agreement regarding a restructuring plan, by providing Ampex with
written notice of its intention to terminate the Amended Standstill Period,
which notice shall be served by facsimile and overnight courier upon Ampex’s
counsel, Willkie Farr Gallagher LLP, 787 Seventh Avenue, New York, New York
10019 (attn: Matthew A. Feldman, Esq. and Rachel Strickland, Esq.), facsimile
212-728-8111. Ampex may terminate the Amended Standstill Period at any time if,
in the sole judgment of Ampex, the Parties have stopped making progress toward a
definitive agreement regarding a restructuring plan, by providing Hillside with
written notice of its intention to terminate the Amended Standstill Period,
which notice shall be served by facsimile and overnight courier upon Hillside’s
counsel, Milbank, Tweed, Hadley & McCloy LLP, 1850 K Street, N.W., Washington,
D.C. 20006 (attn: Andrew M. Leblanc, Esq. and Jessica Fink, Esq.), facsimile
202-263-7574. The termination of the Amended Standstill Period shall become
effective two (2) business days after service of the notice of termination
contemplated by this Paragraph 10.

 

  11. During the Amended Standstill Period, Ampex and Hillside agree that they
shall not commence any legal proceedings or take any other legal action against
the other party.

 

  12. For seven (7) days after the termination of the Amended Standstill Period
(the “Hillside Exclusive Period”), whether by expiration by its terms or by
election of either Ampex or Hillside, Hillside shall have the exclusive right to
commence any proceedings or take any other legal action against Ampex, and
during the Hillside Exclusive Period, Ampex shall not be permitted to commence
any proceedings or take any other legal action against Hillside. After the
Hillside Exclusive Period, there shall be no restriction on the right of the
Parties to commence any proceedings or take any other legal action against the
other party. For the avoidance of doubt, it is the intention of the Parties that
Hillside has the right to commence litigation against Ampex upon termination of
the Amended Standstill Period before Ampex can commence litigation against
Hillside.

 

  13. If in the judgment of Hillside the Parties are making progress toward
achieving a restructuring plan, the Parties may extend the Amended Standstill
Period for thirty (30) days upon the written agreement of Hillside, which
written agreement may be made by Hillside’s counsel to counsel for Ampex,
whether by letter, email or facsimile.

 

  14. In any litigation between the parties, Ampex shall not use the existence
of this Agreement as evidence or an admission for any purpose whatsoever,
including without limitation as part of a laches, estoppel or waiver argument
against Hillside.



--------------------------------------------------------------------------------

  15. The parties hereto represent and warrant to each other that the
signatories to this Agreement are authorized to execute this Agreement on behalf
of the parties on whose behalf they are executing; that each has full power and
authority to enter into this Agreement; that this Agreement is duly executed and
delivered, and constitutes a valid, binding agreement in accordance with its
terms.

 

  16. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, written and oral, between the parties with respect to the
subject matter hereof. All representations, warranties, promises, inducements,
or statements of intention made by Hillside and Ampex are embodied in this
Agreement, and neither Hillside nor Ampex shall be bound by, or liable for, any
alleged representation, warranty, inducement, or statement of intention that is
not expressly embodied herein.



--------------------------------------------------------------------------------

  17. This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties and
delivered to the other party.

 

HILLSIDE CAPITAL INCORPORATED By:   /s/ Donald L. Hawks, III   Name:   Donald L.
Hawks, III   Title:   Managing Director

 

AMPEX CORPORATION By:   /s/ Joel D. Talcott   Name:   Joel D. Talcott   Title:  
Vice President